The three essential claims for relief which call for consideration upon the stated facts, are: a judgment of interpleader, a construction of the will, and a termination of the trust. The first has no merit. Our statute dealing with equitable actions in the nature of interpleader (General Statutes, § 1019) has been construed with a liberal regard for its remedial character (Union Trust Co. v. Stamford Trust Co., 72 Conn. 86,93, 43 A. 555), but this case is outside its intent and lacks its requirements. The plaintiff stands alone in asserting a right hostile to the trustee's present possession and control of the fund. No one else voices a claim to it, or is said to. Not only is this true, but the complaint negatives the possibility of an attitude on the part of any other of the defendants at once adverse to both Miss Ackerman and the trustee. Only upon a termination of the trust can any beneficiary under the will assert a present right to the fund or to any part of it, and it is confessedly only through acquiescence in the soundness of the plaintiff's contention that a present termination of the trust can be sought. In the nature of things there can be no triangular dispute, even if one were alleged. There must of necessity be an alignment of parties, on this issue, either with the plaintiff or with the trustee. In this aspect of the case, therefore, the controversy is one essentially between Miss Ackerman and the trustee, and no procedure by way of interpleader is involved.
The two remaining claims are in a measure correlated. The first and second reasons of appeal assign error on the part of the trial court "in construing the said will," and so in a sense perhaps imply that what the demurrer challenged the court's power to do the court has actually done in its ruling and its judgment.
Within certain limits a construction of the will is *Page 70 
necessarily involved in determining the duration of the trust which it creates, and the consequent rights of the plaintiff to any of the relief asked for. This is incidental to the action, and to a proper settlement of the initial question as to whether the plaintiff has any foothold in court upon the facts which the record discloses. It is, however, quite distinct from a determination of the full scope, meaning and effect of the will's trust provisions, and of the precise destination of the fund. The incidental, and, as in this case, merely partial construction of such an instrument for a limited and subordinate effect, differs materially from that called for where the avowed purpose of the proceeding is to secure a construction of the will for the information of one charged with the duty of carrying out its directions. The limitations attaching to this latter class of cases are defined in Belfield v. Booth, 63 Conn. 299,309, 27 A. 585. Such a suit in its nature seeks solely the court's aid for the administration of a trust, in the broader sense of that term, and is properly brought only by one in a position to ask, and so entitled to receive, this assistance. "It rests upon the ground that the plaintiff occupies a position of trust, . . . and that he cannot safely discharge the duties of his office without the advice and protection of a court of chancery."
With this distinction in mind, the first, if not the controlling, question here is as to the present status of the trust. While this action is not brought by one in whom the right to seek the court's advice is recognized, its purpose to secure a construction commensurate with that properly sought in such a case is manifest. Certainly, therefore, if the trust remains an active one, the plaintiff is in no position to ask for a construction of the will, unless a recent Act of the legislature, which will be considered later in its present bearing, has *Page 71 
given her a right of action which did not exist when the suit was brought.
Mr. Ackerman's will provides for the payment of the income from the trust fund equally to the wife and daughter, and upon the death of either, payment of the whole income thereafter to the survivor. This disposition of the income is to continue, and payment of the legacies for charitable purposes and to the two nephews is withheld, until "the death of both my wife and daughter," when "said trust is to terminate." There could be no plainer or more positive expression of intention, nor one less open to the charge of doubtful meaning. If these explicit directions are to be respected, it is of course legally impossible to now determine the precise ultimate destination of the fund, no matter what construction may be given the words "next of kin" in Mr. Ackerman's use of them. To open the door to a present termination of the trust, the case must fall squarely within the rule which equity applies where that result is sought. The conditions which this test exacts are: that all the parties in interest unite in seeking the termination, that every reasonable ultimate purpose of the trust's creation and existence has been accomplished, and that no fair and lawful restriction imposed by the testator will be nullified or disturbed by such a result. The case which the complaint discloses answers the test in none of these requirements, and certainly in dealing with the last of them the court must indulge every presumption in favor of the clear and positive restrictions which Mr. Ackerman has himself imposed. Mason v. Rhode Island HospitalTrust Co., 78 Conn. 81, 61 A. 57; Hoffman v. NewEngland Trust Co., 187 Mass. 205, 72 N.E. 952;Claflin v. Claflin, 149 Mass. 19, 20 N.E. 454. It is apparent not only that the trust was not terminated by the death of the widow, but that its termination *Page 72 
is beyond the present reach of a court of equity.
If, then, the trust must continue during the life of Miss Ackerman, the single remaining question is whether she is entitled, as the case reaches us, to a construction of the will. For the reasons already considered she has no such right unless it is given by chapter 174 of the Public Acts of 1915, which is in terms made applicable to cases then pending. This Act amends § 4053 of the General Statutes, which, in a slightly amended form, has recently existed as chapter 54 of the Public Acts of 1913 (p. 1663). Under the hitherto sufficiently accurate designation of an Act concerning actions to settle title to land, it has been frequently before this court. In its present amended form, it provides: "An action may be brought by any person claiming title to, or any interest in, real or personal property, or both, against any person who may claim to own the same, or any part thereof, or to have any estate in the same, either in fee, for years, for life, in reversion, or remainder, or to have any interest in the same, or any lien or incumbrance thereon, adverse to the plaintiff, or in whom the land records disclose any interest, lien, claim, or title conflicting with the plaintiff's claim, title, or interest, and whether the plaintiff is entitled to the immediate or exclusive possession of such property, for the purpose of determining such adverse estate, interest, or claim, and to clear up all doubts and disputes, and to quiet and settle the title to the same." Public Acts of 1915, Chap. 174, p. 2003.
The history of the Act in its long recognized form, the reasons which gave birth to it, and the limited scope of its purpose and beneficial activities are detailed in Foote v. Brown, 78 Conn. 369, 62 A. 667. Nothing can more forcibly expose the radical departure *Page 73 
of this amendment from the legislative intention in framing the original Act, than the opinion in that case. First enacted for the relief of an owner of land in possession and hampered in his assertion of absolute title by the claims of others to certain contingent remainder interests in the property, the Act in its present shape is extended in the property, the Act in its present shape is extended in the broadest terms to embrace personal property, and to determine — by the same method of procedure that the original Act prescribed — any and every right or interest that may attach to the property involved.
The legislation, however, is of a remedial character and must receive a liberal construction. For the purposes of this case we may assume that whether or not of limited application, it has a legitimate field of operation in its extended form. The question of present moment, and in view of our conclusions the controlling one, is whether the plaintiff's case is fairly within the statute upon a reasonable construction of the complaint. We think not. Its obvious and single aim is to secure the fund for the plaintiff, and to secure it now. Her case as framed is made to rest upon her claim of an absolute and present title, and that this title be recognized by a termination of the trust, a release of the fund from its restrictions, and a surrender of it to herself. No claim is made that in the event of a denial of this proposition the plaintiff is still aggrieved by uncertainties as to the will's further meaning. At least in its present form, the complaint cannot bear the construction necessary to support such a claim, or a prayer for relief based upon it. Every question fairly presented by the pleadings as they stand, is, as a fact, disposed of by an adjudication that the trust is a live and continuing one. The entire case turns logically upon this vital element of it.
For the reasons indicated the court correctly sustained *Page 74 
the demurrers to the substituted complaint, and properly rendered judgment for the defendants.
   There is no error.
In this opinion the other judges concurred.